Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-7, 9, 11-14, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petersheim et al. (2013/0060337) “Petersheim”.
With respect to claim 1, Petersheim discloses an implant for stabilizing  a facet joint of the spine, as best seen in FIGS.13A-B, comprising a wedge (10) having a posterior end, an anterior end, a superior side, and inferior side, a first lateral side, a second lateral side, a first groove, as set forth in para[0091], in the first lateral side and extending a first distance from the anterior end towards the posterior end, a second groove, as set forth in para[0091] in the second lateral side and extending a second distance from the anterior end towards the posterior end, and a threaded bore (36) in the anterior end extending towards the posterior end and adapted to receive one  or more threaded components for installing the wedge in a spinal facet joint; and a plate (100)  having a front side, a rear side, a superior end, an inferior end, a third lateral sides, a fourth lateral side, a superior bore, one or more holes 101, as set forth in para[0081] in the superior end extending from the front side to the rear side and adapted to receive a bone screw (300) an inferior bore (104) in the inferior end extending from the front side to the rear side and adapted to receive the one or more threaded components, a first notch, as best seen in FIG.13, and as set forth in para[0100] in the third lateral side extending from the front side to the rear side, and a 
With respect to claims 2, 9, 16, Petersheim discloses all the limitations, as set forth above, and a set screw (102).
With respect to claims 4-7, 11-14, Petersheim discloses all the limitations, as best seen in at least FIG.14.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 8 10,15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petersheim et al. (2013/0060337) in view of Cheng et al. (2016/0235546) “Cheng”.
It is noted that Petersheim fails to teach where the head of the second end reduces in diameter from the second diameter to the first diameter of the externally threaded cylindrical body of the set screw at a neck disposed between the head and he externally threaded cylindrical body, and the bores of the plate having a countersink, as claimed by applicant. However, I similar art, Cheng teaches of an attachment member (108) for “set screw”, wherein FIG.12 clearly shows that the head extends into the neck of the member; therefore, the diameter of the head reduces from the second diameter to the first 
Therefore, given the teaching of Cheng, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Petersheim, as taught by Cheng, to attach the plate to the implant and the vertebra.
Claims 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petersheim et al. (2013/0060337) in view of Cannestra (2015/0230834).
	It is noted that Petersheim discloses all the limitations, as set forth above, except for a superior tube having a superior bore and an inferior tube having an inferior bore, as claimed by applicant. However, in similar art, Cannestra, , as set forth in para[0063] and as best seen in FIG.15, provides the evidences of the use of a surgical instrument  having superior and inferior receptacles (116,118) to assist in final completion of stabilization.
Therefore, given the teaching of Cannestra, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Petersheim, as taught by Cannestra, to assist in final completion of stabilization.
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petersheim et al. (2013/0060337) in view of Cheng et al. (2016/0235546) “Cheng” in view of Cannestra (2015/0230834).
With respect to claims 19-20, the method steps, as set forth would have been obviously carried out in the operation of the device, as set forth above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2014/0107785		4-2014		Geisler et al.
Geisler teaches of a wedge and a plate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO PHILOGENE whose telephone number is (571)272-4716.  The examiner can normally be reached on M-F 8:00-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Eduardo can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PEDRO PHILOGENE/Primary Examiner, Art Unit 3773                                                                                                                                                                                                        August 6, 2021